FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of November 2015 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onNovember 11, 2015 in connection with the Registrant's Financial Results for the Third Quarter of 2015. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:November 11, 2015 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Third Quarter of 2015 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended September 30, 2015 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Third Quarter of 2015, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Three Months Ended September 30, 2015, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for the year ended December 31, 2014, filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2014 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than the ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the third quarter of 2015 that were described in Part I of the Company's Quarterly Report for the Second Quarter of 2015. 1. Item 3D – Risk Factors: Risks Affecting Us and the Companies in Our Group If we are characterized as a passive foreign investment company for U.S. federal income tax purposes, our U.S. shareholders may suffer adverse tax consequences Further to Section 1.1 of Part I of Elron's Quarterly Report for the Second Quarter of 2015 and in accordance with the preliminary analysis performed in relation to the first nine months of 2015, it is likely that Elron will be classified as a PFIC for 2015 and a result, also for 2014. For further details, please refer to Item 10E – Taxation: Tax Consequences If We Are a Passive Foreign Investment Company, in Elron's 20-F Annual Report. Elron's U.S. shareholders are urged to consult their own tax advisors, regarding the tax consequences to them for both 2014 and 2015 if Elron is classified as a PFIC during such years, including any special elections that may be available to them. 2. Item 4A – Information on the Company: History and Development of the Company Sale of Kyma Further to Section 2.1 of Part I of Elron's Quarterly Report for the Second Quarter of 2015, in September 2015, Kyma was acquired by ZOLL® Medical Corporation in consideration for an immediate cash payment of $35 million and in consideration for contingent cash payments. For further details see Note 3D to the Financial Statements. Sale of Jordan Valley In October 2015, subsequent to the reporting date, Jordan Valley was acquired by Bruker Corporation for an aggregate consideration of up to $53 million which includes contingent consideration of up to $15 million. For further details see Note 3E to the Financial Statements. 2 Investments In the first nine months of 2015, Elron (directly and indirectly) invested approximately $22 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. New Investment in coramaze In August 2015, Elron completed its first investment of €1.75 million in coramaze technologies GmbH ("coramaze"), as part of a €4.5 million financing round that Elron led (Elron's share in the round is €3.5 million), upon completion of which Elron will hold approximately 28% of coramaze's outstanding share capital. coramaze is a German company developing a device for functional mitral valve regurgitation – backflow in the left side of the heart, caused by an enlarged left ventricle that prevents the valve from closing properly. For further details see Note 3F to the Financial Statements. See Section 1.2 of the Board of Directors Report for details regarding developments in Elron during the period of this report and subsequently. 3. Item 4B – Business Overview: Our Main Group Companies BrainsGate Further to Item 4B as to when BrainsGate expects to complete the enrollment of 600 patients for the interim analysis of the FDA trial it is conducting, as of the end of October 2015, 580 patients were enrolled in the trial, of which 70 patients were enrolled during 2015. Pocared Further to Section 1.2.3 of the Board of Director's Report for the Second Quarter of 2015 regarding the FDA trial Pocared is conducting, as conveyed to Elron by Pocared in October 2015, the rate of sample collection and data processing is lower than expected according to its business plan and as a result, Pocared is now expected to complete the sample collection for the trial during the month of December 2015 and not as previously reported. 3 Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its sample collection rate potential as of the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure or delay in collecting the number of samples necessary to complete the trial, failure or delay in correcting the defect or the discovery of additional defects in the process,inability to realize technologies, modifications in technologies, modifications in the business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. Notal Vision In October 2015, subsequent to the reporting date, Notal Vision received reimbursement coverage approval for its system from a regional Medicare carrier. Payment determination is expected to be made by the carrier in the near future. 4. Item 7A – Major Shareholders and Related Party Transactions: Major Shareholders To the best of Elron's knowledge, H.A.A Extra Holdings Ltd. ("HAA"), an entity under the control of Mr. Mordechai Ben-Moshe, sold all of its shares in IDBD, the parent company of DIC (approximately 14% of IDBD's outstanding share capital) to a company under the control of Mr. Eduardo Elsztain, and Mr. Ben-Moshe ceased to be a related party of IDBD. Likewise, to the best of Elron's knowledge, the holding percentage of corporations under the control of Mr. Eduardo Elsztain in IDBD increased to approximately 80.7% and the shareholders agreement between the Elsztain and Ben-Moshe groups expired as per its terms. As a result, Mr. Mordechai Ben-Moshe ceased to be an indirect controlling shareholder of DIC and Elron. Ari Bronshtein CEO Yaron Elad CFO November 10, 2015, Tel Aviv, Israel 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2015 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of September 30, 2015 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). Due to the fact that as of November 10, 2015, the approval date of this report, the Company's board of directors did not have a chairman, on this date the board of directors authorized Ami Erel, a director at the Company, to sign the reports for the third quarter of 2015, including the Financial Statements, pro-forma statements and separate financial information, in lieu of the chairman of the board. 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Identifying and exploiting investment opportunities in companies with innovative technology and significant exit potential, mainly in the field of medical devices. · Investing over the long term in order to maximize the possibility of enhancing the Group Companies' value. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2015 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Pocared Diagnostics Ltd. (55%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice.The system's first application is diagnosis of Urinary Tract Infection. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4.B – "Business Overview" of the Company's Annual Report for 2014 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2014 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Notal Vision Inc. (21%) ("Notal Vision") - Notal Vision develops, manufactures and provides a system and services for remote monitoring of age-related macular degeneration, or AMD, patients at risk of vision loss, in order to enable early detection of visual changes before the disease progresses to the point of significant vision loss or blindness. · CartiHeal (2009) Ltd. (34%) ("CartiHeal") - Cartiheal is developing an implant for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee. The implant's unique structure, comprising of marine aragonite with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage and subchondral bone in its place. · coramaze Technologies GmbH (17%) ("Coramaze") - Coramaze is a German company developing a device for functional mitral valve regurgitation – backflow in the left side of the heart, caused by an enlarged left ventricle that prevents the valve from closing properly. · RDSeed Ltd. (100% by RDC) ("RDSeed") - RDSeed is an investment venture that incubates projects and invests in companies in the digital field. RDSeed's holdings as of the date of filing this report include: o Cloudyn Software Ltd. (55%) ("Cloudyn"), which provides solutions for the optimization of cloud computing costs and resources; o Bruwz Technologies Ltd. (29%) ("GetYou"), which developed a social app that enables people to understand how they are perceived by others; 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2015 o Page 2 Site Ltd. (“Otonomic”) (25%), which is developing a technology that enables any Facebook page owner to generate a website in a single click; o Open Legacy Technologies Ltd. (37%), which provides an open source solution for modernizing Legacy applications (AS400, Mainframe and Unix). o IronScales Ltd. ("IronScales") (16%), which is developing and providing an SaaS solution whose goal is to interactively teach employees how to detect and resist spear phishing attempts. · PlyMedia Israel (2006) Ltd. (25%) ("PlyMedia") - PlyMedia has developed and markets a digital advertising platform for ad networks. 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech and/or the medical devices industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions, and the circumstances and characteristics of the group company whose sale is being considered. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2015 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1.Exit Transactions · Kyma Medical Technologies Ltd. ("Kyma") - In September 2015, the sale of Kyma to ZOLL LifeVest Europe Holdings B.V. was completed, in consideration for approximately $35 million in cash (the "Immediate Consideration") and additional future contingent payments (the "Contingent Consideration"). RDC's share in the Immediate Consideration amounted to approximately $18.8 million and its share in the Contingent Consideration was estimated at a value of approximately $5.2 million. As a result of the sale, Elron recorded a net gain (net of non-controlling interest) in the third quarter of 2015 of approximately $8.7 million. For further details see Note 3.D to the Financial Statements. · Jordan Valley Semiconductors Ltd. ("Jordan Valley") - In October 2015, subsequent to the reporting date, the sale of Jordan Valley to Bruker Corporation was completed, in consideration for up to approximately $53 million which includes immediate consideration and contingent consideration that may amount to up to $15 million. Elron's share in the immediate consideration amounted to approximately $12.1 million and its share in the contingent consideration was estimated at a value of approximately $1 million. As a result, Elron recorded a gain in the third quarter of 2015 of approximately $4.0 million. For further details see Note 3.E to the Financial Statements. 1.2.2. Investments · In the first nine months of 2015, Elron (directly and indirectly) invested approximately $22 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. · Increase of holdings in Pocared - In February 2015, Elron and other shareholders invested in Pocared an amount of $5 million (Elron's share was approximately $4.5 million). Following the completion of this investment, Elron's holding in Pocared's outstanding shares increased to approximately 53%, and to approximately 50% on a fully diluted basis, and for the first time, Elron was granted the right to appoint a majority of the directors serving on the Board of Directors of Pocared. As a result and beginning February 2015, Pocared became a consolidated company and accordingly, Elron recorded a gain in the first quarter of 2015 in the amount of approximately $10 million with respect to the re-measurement of the fair value of Elron's shareholdings in Pocared prior to the consolidation. During July and September 2015, an additional aggregate amount of approximately $8 million was invested in Pocared (Elron's share in these investments was approximately $7.2 million). As a result of these investments, Elron's holding in Pocared increased to approximately 55% of its outstanding share capital. For further details see Note 3.A to the Financial Statements. · Investment in BrainsGate - In January 2015, an investment agreement in BrainsGate in the amount of $26 million was signed. The investment round was led by a leading global healthcare products company, with the participation of additional shareholders of BrainsGate, including Elron. Elron's share in the total investment amount is approximately $7.8 million. The first installment in the amount of $11 million was invested immediately (Elron's share in the first installment was approximately $3.3 million). The second installment will be invested after follow up data of 600 patients participating in BrainsGate's clinical trial will be received, and subject to the decision by a majority of BrainsGate's investors, as stipulated in the agreement. Elron's holding in BrainsGate's outstanding share capital did not change after completion of the agreement. For further details see Note 3.B to the Financial Statements and Item 4 – "Information on the Company" of Elron's 2014 Annual Report. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2015 · First Investment in Coramaze - In August 2015, Elron completed its first investment in Coramaze, as part of a €4.5 million financing round that Elron led (Elron's share in the round is €3.5 million), upon completion of which Elron will hold approximately 28% of Coramaze's outstanding share capital. The first installment of €2.25 million was invested immediately (Elron's share was €1.75 million). For further details see Note 3.F to the Financial Statements. · First Investment in the cyber company IronScales - In October 2015, subsequent to the reporting date, RDSeed completed its first investment round of $1.5 million in IronScales. The first installment in the amount of $0.75 million was invested immediately. IronScales is developing and providing an SaaS solution whose goal is to interactively teach employees how to detect and resist spear phishing attempts. 1.2.3. Developments in Elron and Main Group Companies · Collaboration with Incentive Incubator - In June 2015, Elron invested in Incentive Incubator ("Incentive") and signed a collaboration agreement with it, affording Elron exposure to investment opportunities in very early stage companies and the right to invest in future Incentive group companies. · BrainsGate's FDA Trial - Further to Item 4B of Elron's 2014 Annual Report as to when BrainsGate expects to complete the enrollment of 600 patients for the interim analysis of the FDA trial it is conducting, as of the end of October 2015, 580 patients were enrolled in the trial, of which 70 patients were enrolled during 2015. · Pocared's FDA Trial - Further to Item 4B of Elron's 2014 Annual Report and its Board of Director's Report for the Second Quarter of 2015 regarding the FDA trial Pocared is conducting, as conveyed to Elron by Pocared in October 2015, subsequent to the reporting date, the rate of sample collection and data processing is lower than expected according to its business plan and as a result, Pocared is now expected to complete the sample collection for the trial during the month of December 2015. Until now, Pocared has collected 13,000 samples out of 19,500 samples required. Pocared's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimations of its sample collection rate potential as of the date of this report, and information existing in Pocared on the date of this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors that may affect this are developments in Pocared's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure or delay in collecting the number of samples necessary to complete the trial, failure or delay in correcting the defect or the discovery of additional defects in the process,inability to realize technologies, modifications in technologies, modifications in the business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. 1.2.4. Financing · As of the date of filing this report, Elron's and RDC's non-consolidated liquid resources amounted to approximately $82.2 million and $73.6 million, respectively. These amounts include Elron's and RDC's short term bank deposits in the amounts of $40 million and $35 million, respectively and other short term investments in securities by Elron and RDC in the amount of approximately $22.2 million and $5.1 million, respectively. At this date Elron and RDC have no debt. 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Third Quarter of 2015 1.3. Results of Operations 1.3.1. Elron's main operating results For the nine months ended September 30 For the three months ended September 30 For the year ended December 31 Unaudited Audited $ thousands Net income (loss) attributable to Elron's shareholders ) Net income (loss) per share attributable to Elron's shareholders (in $) ) The income and loss attributable to Elron's shareholders mainly comprised of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses, IV) tax benefit (taxes on income):* For the nine months ended September 30 For the three months ended September 30 For the year ended December 31 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) Excess cost amortization ) (5
